831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chester M. WEEKLY, Plaintiff-Appellant,v.Robert L. DINERSTEIN, NANCY L. Cook, Keith W. WATTERS, andTheresa M. Ostayesh, Defendants-Appellees.
No. 87-5534
United States Court of Appeals, Sixth Circuit.
October 7, 1987.

ORDER
Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
The plaintiff moves for counsel on appeal from the district court's judgment dismissing this federal prisoner's civil rights case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
The plaintiff's complaint alleges that three District of Columbia attorneys rendered him ineffective assistance of counsel in his criminal case in the District.  It also alleges that a District police officer improperly processed him under an assumed name.  The district court held that it lacked personal jurisdiction over these defendants whose allegedly improper actions had all taken place in the District of Columbia.  See International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).  We agree with the conclusion of the district court.


3
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.